Citation Nr: 0200257	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  97-34 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and veteran's daughter


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1940 to 
April 1947.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from the December 1996 rating decision by the 
Department of Veterans Affairs (VA) Huntington, West 
Virginia, Regional Office (RO) denying the appellant 
entitlement to service connection for the cause of the 
veteran's death as well as basic eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code.

In August 1998, a video conference hearing was held with the 
appellant and the veteran's daughter in Huntington, West 
Virginia, before the undersigned member of the Board sitting 
in Washington, DC.  A transcript of that hearing has been 
associated with the claims file.

In November 1998, this case was remanded to the RO for 
further development consistent with the holding of the United 
States Court of Veterans Appeals (now known as United States 
Court of Appeals for Veterans Claims) (hereinafter Court) in 
Hilkert v. West, 11 Vet. App. 284 (1998).  The Court found in 
that decision that, in determining whether a veteran's 
disease resulted from exposure to ionizing radiation, 38 
C.F.R. § 3.311 requires the Undersecretary for Benefits and, 
in effect, because medical expertise is required, the 
Undersecretary of Health, to specifically articulate his or 
her considerations of all the factors listed in 38 C.F.R. 
§ 3.311 (e).  

While this case was in remand status, the Court granted the 
Secretary's motion for en banc review of Hilkert, and in 
Hilkert v. West, 12 Vet. App. 145, 150 (1999) (en banc) 
withdrew its earlier opinion.  In so doing, the Court held, 
contrary to its earlier opinion, that a discussion by the 
Undersecretary for Benefits of all the factors under 38 
C.F.R. § 3.311 (e) is not required if the Undersecretary for 
Benefits recommends there is "no reasonable possibility that 
the veteran's disease resulted from radiation exposure in 
service" as authorized under 38 C.F.R. § 3.311 (c) (1) (ii).

In light of that decision, the claims folder was returned to 
the Board in April 1999 without action by the RO.

In a June 1999 decision, the Board denied the appellant's 
claims for service connection for the cause of the veteran's 
death and for dependent's educational assistance under 
Chapter 35.  The appellant appealed.  In April 2001, the 
Court in view of the enactment of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(November 9, 2000) (hereinafter VCAA), which redefined VA's 
duty to assist claimants in the development of a claim, 
vacated the Board's decision.  The case was then remanded in 
order for the Board to determine whether VA has complied with 
the notice and duty to assist provisions contained in the new 
law and provide the appellant the benefit, if any, of the new 
statute.   See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West Supp. 2001).

The appellant submitted additional evidence in connection 
with her claim directly to the Board in September 2001.  When 
pertinent evidence is submitted to the Board that has not 
been reviewed by the agency of original jurisdiction, it must 
be referred to the agency for review unless the appellant or 
her representative has waived this procedural right in 
writing.  38 C.F.R. § 20.1304 (c) (2001). The appellant's 
representative has made such a waiver.  

The appellant has raised the issue of entitlement to benefits 
under 38 U.S.C.A. § 1151 (West 1991 & Supp. 2001), claiming 
that VA unreasonably delayed her husband's radiation and 
chemotherapy following cancer surgery, and thereby hastened 
his death.  This claim has not been adjudicated and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran died in October 1996 as a result of cancer of 
the rectum/colon with metastasis to both lungs.

3.  At the time of death, service connection was in effect 
for chronic deformans arthritis, rated as 50 percent 
disabling.

4.  The veteran participated in Operation CROSSROADS and was 
exposed to a probable dose of ionizing radiation equal to 
0.56 (upper bound of 1.5) rem gamma with internal exposure 
less than 0.150 rem.  

5.  The VA Chief Public Health and Environmental Hazards 
officer has opined that it is unlikely that the veteran's 
rectal cancer can be attributed to ionizing radiation in 
service.

6.  The VA Under Secretary for Benefits has determined that 
there is "no reasonable possibility that the veteran's 
disease resulted from radiation exposure in service."

7.  Rectal/colon cancer was not manifested in service or 
within the first post service year and is not otherwise 
attributable to the veteran's service, to include exposure 
therein to ionizing radiation.  

8.  At the time of death, the veteran did not have a 
permanent and total service-connected disability.


CONCLUSIONS OF LAW

1.  Rectal/colon cancer was not incurred in service, 
aggravated by service or manifested to a degree of 10 percent 
within one year from service and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2001); 66 Fed. Reg. 45, 620 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159, and 3.326(a)).

2.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.307, 3.309, 3.311, 3.312 (2001); 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159, and 3.326(a)).

3.  The required conditions for eligibility for dependent's 
educational assistance under Chapter 35, Title 38, United 
States Code have not been met.  38 C.F.R. § 3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the requirement of the VCAA by virtue of the rating 
decision, a statement of the case, and supplemental statement 
of the case issued during the pendency of this appeal as well 
as the development directed by the Board's November 1998 
remand, the appellant was provided notice of the information 
and medical evidence necessary to substantiate her claims.  
The RO has collected all indicated medical records.  The 
appellant has presented testimony in support of her claim at 
personal hearings on appeal in March 1997 and August 1998.  
Additional medical evidence was suggested at the August 1998 
hearing, particularly medical opinions linking the fatal 
cancer to service.  The appellant indicated no such evidence 
was obtainable.  Additionally, the appellant has been 
provided notice of the applicable laws and regulations.  
There is no indication in the record that there is any 
additional relevant evidence that remains to be associated 
with the claims file.  The Board, thus, finds that the 
appellant is not prejudiced by appellate review at this time 
without initial RO adjudication after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In essence, VA 
has satisfied its duty to notify and assist the appellant in 
this case.  Further development and further expending of VA 
resources is not warranted as the circumstances of this case 
indicate that a remand will serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

I.  Service Connection for the Cause of the Veteran's Death.

The veteran died on October [redacted], 1996.  The immediate cause of 
death, as noted on his death certificate, was cancer of the 
colon with metastasis to both lungs.  The interval between 
the onset of carcinoma and death was three years.  At the 
time of his death, service connection was in effect for 
chronic deformans arthritis evaluated as 50 percent disabling 
since January 1949.

The veteran's service medical records are negative for 
colon/rectal cancer.  During service, the veteran served 
aboard the USS Ingraham and participated in Operation 
CROSSROADS.

Post service medical records show that the veteran was 
hospitalized at a VA medical center in August 1993 with a 4 
1/2 month history of bowel problems.  A sigmoidoscopy with 
rectal biopsy revealed well-differentiated adenocarcinoma.  
It was found that the tumor mass extended through the 
anterior wall of the rectum and was partially fixed to the 
right ureter and posterior wall of the bladder.  The veteran 
underwent radiation and chemotherapy over the next three 
years.  Eventually, he developed metastases to both lungs and 
lymph nodes, which led to his death in October 1996.  The 
terminal hospital report reflects that the final diagnoses 
were metastatic adenocarcinoma (rectal), to both lungs, 
severe cachexia due to malignancy, chronic obstructive 
pulmonary disease/emphysema and severe hypoxia due to 
pulmonary metastasis.

Research by the Defense Nuclear Agency (DNA) in July 1996 
confirmed the veteran's presence at Operation CROSSROADS in 
1946.  He served aboard the USS Ingraham and the USS Barton.  
The USS Ingraham observed from a position of about 20 miles 
Shot Able (July 1, 1946) and SHOT BAKER (July 25, 1946).  The 
information from the Department of the Navy, Naval Historical 
Center, submitted by the appellant in September 2001, 
discloses that SHOT ABLE was detonated at an altitude of 520 
feet and that SHOT BAKER was detonated 90 feet underwater.  
Immediately following SHOT ABLE, the veteran's ship took 
radiologic and oceanographic readings about 70 miles from 
Bikini Atoll and then entered the lagoon at Bikini Atoll and 
anchored for approximately six days.  The USS Ingraham 
conducted further radiologic and oceanographic surveys 
following SHOT BAKER in waters contiguous to Bikini Atoll.  
On August 10, 1946, the USS Ingraham departed Bikini for 
Pearl Harbor, arriving there on August 15, 1946.  The DNA was 
provided a copy of the veteran's claimed history of exposure 
to ionizing radiation for verification purposes.  In July 
1996, the DNA reported that a careful search for dosimetry 
data revealed no record of radiation exposure for the 
veteran.  (The veteran had testified in 1995 that he had not 
worn a film badge or other measuring device.)  They further 
reported that a scientific dose reconstruction indicates that 
the veteran would have received a probable dose of 0.568 rem 
gamma (upper bound of 1.5 rem gamma) and virtually no 
potential for exposure to neutron radiation resulting from 
his participation in Operation CROSSROADS.  They further 
indicated that the veteran's internal exposure potential was 
less than 0.150 rem (50 years) committed dose equivalent to 
the bone with a corresponding committed dose to the rectum 
also less than 0.150 rem.

In September 1996, the VA Director of Compensation and 
Pension Service, citing the DNA report, requested an opinion 
from the VA Under Secretary for Health as to whether it was 
likely, unlikely, or at least as likely as not, that the 
veteran's adenocarcinoma of the rectum with metastasis to the 
left supraclavicular lymph node and lung was the result of 
the veteran's exposure to ionizing radiation in service.  In 
response, the Under Secretary for Health, through the Chief 
Public Health and Environmental Hazards officer, noted that a 
statistically significant increased risk for rectal cancer 
had been found only after extremely high radiation therapy 
doses (e.g., thousands of rads) and opined that it was 
unlikely that the veteran's rectal cancer could be attributed 
to ionizing radiation in service.  The RO was informed, in an 
advisory opinion in October 1996 by the Director of 
Compensation and Pension Service, of this opinion.  It was 
further indicated that, in light of this medical opinion, and 
following a review of the evidence in its entirety, it had 
been concluded that there is "no reasonable possibility that 
the veteran's disabilities were the result of such exposure."  

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection based on exposure to radiation can be 
awarded on three different legal bases.  First, there are 15 
types of cancers which are presumptively service connected 
under 38 U.S.C.A. § 1112 (c); 38 C.F.R. § 3.309 (d).  Even 
though the veteran here was a participant in a radiation-risk 
activity, rectal/colon cancer is not one of the listed 
diseases entitled to presumptive service connection.  Thus, 
the veteran's rectal/colon cancer may not be presumed to be 
related to exposure to radiation under 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).

Although colon cancer is a radiogenic disease under 38 C.F.R. 
§ 3.311(b)(2)(x)(colon), (xxi)(rectum), the VA Chief of 
Public Health has advised that it is unlikely that the 
veteran's rectal/colon cancer can be attributed to exposure 
to ionizing radiation in service.  There is no medical 
evidence of record which shows a causal relationship between 
the veteran's rectal/colon cancer and his in service exposure 
to ionizing radiation.  And the Under Secretary for Benefits 
has determined that there is no reasonable possibility that 
the veteran's cancer was the result of radiation exposure.

Following the Court's April 2001 remand, the appellant 
submitted additional evidence.  This evidence includes three 
pages captioned "Milnet Nuclear Weapons Frequently Asked 
Questions", bearing the date 6/17/99 in the lower right 
corner.  These concern the types of radiation produced by 
nuclear explosions.  An uncaptioned page with the number 
"4" handwritten at the bottom addresses Operation 
Crossroads and decontamination of target ships.  A page 
titled "Operation Crossroads: Fact Sheet" also addresses 
general facts about the operation.  While this evidence is 
generally relevant, it does not tend to prove a higher 
radiation dose than that estimated by DNA.  In the absence of 
a higher dose estimate from a "credible source" as defined 
at 38 C.F.R. § 3.311(a)(3), the Board accepts the DNA 
estimate of radiation exposure.

Based upon the foregoing, the Board finds by a preponderance 
of the evidence, that the veteran's rectal/colon cancer was 
not caused by his exposure to ionizing radiation and, 
accordingly, the claim under 38 C.F.R. § 3.311 must be 
denied.  Here, we note that while the veteran's daughter has 
testified that a couple of doctors have told her that the 
veteran's cancer of the colon "probably did come from the 
bomb" and that physicians have also told her that the 
veteran's service medical records suggest the presence of 
cancer in service, she has further testified that "these 
doctors are not going to write anything down."  The Court has 
held that a layman's account, filtered through a layman's 
sensibilities, of what a doctor purportedly said, is simply 
too attenuated and unreliable to constitute competent medical 
evidence.  See Dean v. Brown, 8 Vet. App. 449 (1995).  

Certain diseases, including colon/rectal cancer, have been 
designated as chronic and, absent affirmative evidence to the 
contrary, will be presumed service connected when manifested 
to a degree of 10 percent within 1 year of separation from 
service.  38 U.S.C.A. §§  1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

In this case, there is no evidence that the veteran's 
colon/rectal cancer, which resulted in his death, was present 
until many years after the veteran's separation from service.  
The appellant has suggested that the veteran may have had the 
cancer in service or shortly thereafter, but has offered no 
medical opinion or evidence to that effect.  The first 
medical evidence of rectal/colon cancer was more than four 
decades after service and thus, too remote in time therefrom 
to attribute to service, either on a direct or presumptive 
basis.

The appellant has submitted additional evidence including a 
December 1962 operation report, a January 1963 pathology 
report, and a December 1963-January 1964 hospital summary.  
None of these tend to show incurrence of cancer in service, 
manifestation of cancer within the first year after service, 
a connection between the fatal cancer and service, or 
incurrence of any disability in service that later was a 
factor in the veteran's death.  Two pages of handwritten 
notes were also submitted, but these appear to pertain to the 
claim under 38 U.S.C.A. § 1151 that has been referred to the 
RO.

The appellant has also asserted that the veteran's death may 
be related to arsenic, bismuth, or Mapharsen he was given in 
service.  Service medical records show that he received 
bismuth and Mapharsen (an "arsenical") in 1943 for syphilis.  
No competent evidence is offered linking these to colorectal 
cancer.  In addition, the appellant testified that the 
veteran had a lump on his hip when he returned from service, 
and that this may have been cancer.  However, cancer in the 
hip area is not reported in the medical records and there is 
no medical evidence pertaining to such a lump.  These 
unsubstantiated contentions do not provide a basis for a 
grant of service connection for the cause of the veteran 
death.

Nonetheless, the appellant is entitled to service connection 
for the cause of the veteran's death if she can establish 
that a disability incurred or aggravated by service, as 
defined by the general laws and regulations governing VA 
compensation entitlement, either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1110, 1131, 1310; 38 C.F.R. § 3.312.  See also, 
Combee v. Brown, 34 F. 3rd 1039, Fed. Cir. (1994).

At the time of the veteran's death service connection was in 
effect for "arthritis deformans, chronic, progressive, feet."  
This disability was rated 50 percent disabling and had been 
rated at that level since 1949.  The medical records in the 
years during which he was being treated for his colorectal 
cancer make no mention of significantly disabling arthritis, 
and do not suggest that this disease contributed to the 
veteran's death.  Moreover, this was a condition affecting 
musculoskeletal functions rather than vital organs and would 
not generally be held to have contributed to death.  See 38 
C.F.R. § 3.312(c)(2).  Accordingly, there is no basis for 
finding that a service-connected disability was a 
contributory cause of death.

The record does not suggest that the appellant may be 
entitled to Dependency and Indemnity Compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318.  The veteran's service-
connected disability was not actually rated totally disabling 
for the ten years or more prior to his death; the claim was 
received after March 1992, see Carpenter v. Gober, 11 Vet. 
App. 140 (1998), and Marso v. West, 13 Vet. App. 260 (1999); 
this is not a case in which a claim had never been filed 
prior to death, see Wingo v. West, 11 Vet. App. 307 (1998); 
and clear and unmistakable error in prior RO or Board 
decisions has not been alleged.  Nor has hypothetical 
entitlement to DIC under § 1318 been explicitly raised, or 
argued with the specificity required in Cole v. West, 13 Vet. 
App. 268 (1999).  The evidence does not appear to suggest 
that the veteran would have been entitled to a total 
disability rating for compensation purposes for 10 or more 
years immediately preceding his death, such as to entitle the 
appellant to dependency and indemnity compensation under 38 
U.S.C.A. § 1318.  See Green v. Brown, 10 Vet. App. 111 
(1997).  He had filed a claim for an increase and for service 
connection for Buerger's disease (thromboangiitis obliterans, 
Dorland's Illustrated Medical Dictionary, 454 (25th edition 
1974)) in September 1992 and February 1994.  These were 
denied on the basis that there was no sign of Buerger's 
disease until many years after service, and the then current 
medical evidence did not show significant impairment 
attributable to the service-connected arthritis.

As there is no basis upon which to grant the benefit sought, 
the claim for entitlement to service connection for the cause 
of the veteran's death must be denied.  


II.  Educational Assistance under 38 U.S.C. Chapter 35.

For the purposes of dependent's educational assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under other then dishonorable 
conditions, and had a permanent and total service-connected 
disability in existence at the date of the veteran's death; 
or where the veteran died as a result of the 
service-connected disability.  38 C.F.R. § 3.807(a).  In this 
case, the veteran did not have a permanent and total service-
connected disability at the time of his death, and, as 
decided above, the appellant has not shown that the cause of 
the veteran's death was service connected.  Accordingly, the 
Board finds that the appellant has not met the conditions for 
eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.  In reaching this 
decision, the Board has considered the doctrine of granting 
the benefit of the doubt to the appellant but does not find 
that the evidence is so approximately balanced as to warrant 
its application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.807.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code is denied.


		
	J. E. DAY
	Member, Board of Veterans' Appeals


 

